Holmes, J.
1. The defendant’s offer to prove by his wife that he showed her that he was opposed to her owning and having intoxicating liquors, was allowed by the presiding judge so far .as it related to acts. So far as it related to the effect of private *493conversations between tbe two, tbe only legal way of proving this was by proving the substance of the words spoken. As the defendant was not at liberty to prove the latter, he could not prove the former. Pub. Sts. c. 169, § 18, cl. 1.
2. Evidence of the defendant’s acts after the last seizure was inadmissible. He could not make evidence for himself in that way. Exceptions overruled.